Case 1:20-cv-00829-UNA Document 3 Filed 06/19/20 Page 1 of 4 PagelD #: 16

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

UNITED STATES OF AMERICA,
Case No.
Petitioner,

Vv.

DELAWARE DEPARTMENT OF
INSURANCE,

Nem Ne ee ee ee es ee

Respondent.
DECLARATION OF IRS REVENUE AGENT BRADLEY KELTNER

I, Bradley K. Keltner, declare under 28 U.S.C. § 1746:

L. I am a duly commissioned Revenue Agent employed in the Large Business &
International Division of the IRS with a post of duty at Bowling Green, Kentucky. I am
authorized to issue administrative summonses under 26 U.S.C. § 7602, 26 C.F.R. § 301.7602-1,
and Internal Revenue Service Delegation Order No. 25-1 (formerly Delegation Order No. 4).

2. I have personal knowledge of the matters set forth in this declaration and, if called
upon to testify to such matters, could do so competently.

3 In my capacity as a Revenue Agent, I am conducting an investigation for the
purpose of determining the role of Artex Risk Solutions, Inc. (“Artex”) in transactions involving
captive insurance plans and other potentially abusive transactions. Tribeca Strategic Advisors,
LLC (“Tribeca”) is fully owned by Artex as of 2010, and I am also investigating its role in
transactions involving captive insurance plans and other potentially abusive transactions.

4, This investigation seeks to determine whether Artex or Tribeca are subject to
penalties under 26 U.S.C. § 6700. That statute imposes a penalty on any person who organizes
or sells a plan or arrangement, and in connection therewith, makes a statement with respect to the

allowance of any deduction or credit, the excludability of any income, or the ability to secure any

1
Case 1:20-cv-00829-UNA Document 3 Filed 06/19/20 Page 2 of 4 PagelD #: 17

tax benefit by participating in that plan or arrangement that the person knows or has reason to
know is false or fraudulent in any material matter.

ae As part of the Artex investigation, | have obtained email correspondence between
Artex and the Delaware Department of Insurance (“the DDOI”). This correspondence was
produced to the IRS as part of a response from Artex to an administrative summons served on
Artex.

a. In email correspondence that occurred on February 25, 2013, the DDOI
agreed to issue Certificates of Authority to an Artex client with a certificate date of December
31, 2012. A true and correct copy of that email is attached as Exhibit 3.

b. In another email, the Director of the Bureau of Captive and Financial
Insurance Products declines a dinner invitation from Artex. As the director explains, “[iJ]t’s not
that we don’t want to, but we’ve already accepted the invitation of another captive manager for
dinner” that evening. The Artex employee and the director then schedule a breakfast at the
Green Room in the Hotel Dupont with six DDOI employees the following morning. A true and
correct copy of this email is attached as Exhibit 4.

6. The DDO issued approximately 191 insurance certificates of authority to micro-
captive insurance companies created by Artex. The summons seeks to obtain information about
Artex and Tribeca for the purpose of better understanding any arrangement managed by Artex or
Tribeca wherein captive insurance companies provided either insurance or reinsurance. It also
seeks to obtain information to understand the role of Artex and Tribeca in promoting micro-
captive insurance transactions to taxpayers and to determine whether Artex and/or Tribeca may

be liable for penalties pursuant to Internal Revenue Code section 6700 for such activities.
Case 1:20-cv-00829-UNA Document 3 Filed 06/19/20 Page 3 of 4 PagelD #: 18

7. On October 30, 2017, in furtherance of my investigation, I issued an IRS
administrative summons to the DDOI. The summons directed the DDOI to appear before me or
my designee at 9:00 a.m. on November 29, 2017 at 844 King Street, Wilmington, Delaware, in
order to, inter alia, provide all electronic mail between the DDOI and Artex or Tribeca related to
Delaware’s captive insurance program. (Ex. 1 at 17). The summons also demanded the DDOI
provide testimony. (Id. at 1). A true and correct copy of the summons is attached as Exhibit 1.

8. In accordance with 26 U.S.C. § 7603, Revenue Agent Tyrran P. Coleman served
an attested copy of the summons directed to the DDOI by hand delivery on October 30, 2017 at
11:07 a.m. A true and correct copy of the certificate of service is attached. (Ex. | at 2).

9. The respondent failed to appear at the appointed time and, to date, has failed to
fully comply with the summons,

10. On or about November 28, 2017, the DDOI provided a response that included
approximately 169 pages of documents.

11. Onor about April 30, 2018, the DDOI provided a supplemental response. It
included approximately 125 pages of documents. None of these additional documents included
any emails.

12. After the IRS referred this case to the Department of Justice to bring this
summons enforcement action, the DDOI produced certain documents that are not client-specific
documents that are responsive to the summons. It has currently produced approximately 1591
pages of such documents.

13. The DDOL also represented that it sent requests to some or all of the 191 micro-
captive insurance companies identified above in paragraph 6, asking those companies to consent

to the DDOT’s release to the IRS of documents responsive to the IRS summons. As of today, the
Case 1:20-cv-00829-UNA Document 3 Filed 06/19/20 Page 4 of 4 PagelD #: 19

DDO{ has produced approximately 18,331 pages associated with 16 micro-captive insurance
companies that are responsive to the IRS summons.

14. Aside from those documents described in paragraphs 10 through 13, above, the
testimony of the DDOI and the documents described in Request | of the summons are not
already in the possession of the IRS.

15. | A comparison of the documents produced by the DDOI thus far to the documents
produced by Artex in the summons enforcement action against Artex indicates that there are
documents responsive to Request 1 of the summons in the possession of the DDOI that the
DDOI has not produced.

16. The additional testimony, books, records, papers, and other data sought by the
Request 1 of the summons may be relevant to this investigation. Specifically, the IRS seeks to
determine Artex and Tribeca’s roles in transactions involving captive insurance plans and other
potentially abusive transactions in order to determine whether those transactions were abusive
transactions, and whether Artex or Tribeca made false or fraudulent statements in organizing
those abusive transactions.

17. No Justice Department referral, as defined by 26 U.S.C. § 7602(d)(2), is in effect
with respect to Artex or Tribeca for the years under investigation.

18. All administrative steps required by the Internal Revenue Code for issuance of the
summons have been followed.

I declare under penalty of perjury that the foregoing is true and correct.

Date: @-7?-28 fondle? =

Bradley Keltner
IRS Revenue Agent
